Upon the documentary proof and other evidence adduced, we think that there was ample proof that the landlord seeks in good faith to recover possession of the premises occupied by the tenant for the immediate purpose of demolishing the building, with the intention of constructing a new building, and that plans for such construction had been approved by the proper authorities. Moreover, the tenant wholly failed to establish any lack of good faith on the part of the landlord. The trial court should have directed a verdict in favor of the landlord at the close of the entire ease. Present — Dore, J. P., Cohn, Callahan, Yan Yoorhis and Shientag, JJ.; Callahan, J., taking ■ no part. Settle order on notice. [See 280 App. Div. 759.]